DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed March 30, 2022, with respect to the rejection(s) of claim(s) 1-15 under 102 (A)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwon et al. (US 20130043584 A1; Kwon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 6-8, 10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20180076148 A1; Nguyen) in view of Kwon et al. (US 20130043584 A1; Kwon).
 	Regarding claim 1, Nguyen discloses a packaged module comprising: a packaging substrate (Fig. 4, 12; ¶49) having side edges between an upper side and an underside; a semiconductor die (Fig. 4, 46; ¶49) mounted on the upper side of the packaging substrate and including a radio-frequency circuit (¶49); an overmold (Fig. 4, 18; ¶49) implemented on the upper side of the packaging substrate to encapsulate the semiconductor die; a conformal conductive layer (Fig. 4, 32; ¶49) that covers the overmold and electrically connected to a ground plane (Fig. 4, 104; ¶56) within the packaging substrate to provide shielding for the radio-frequency circuit; a grid array (Fig. 4, 42; ¶65) arranged on the underside of the packaging substrate  to allow mounting of the packaged module on a circuit board, the grid array and including a plurality of mounting features (Figs. 4 balls 42; ¶49) arranged in at least two rows, each row along the respective side edge on the underside of the packaging substrate,…; and a component (Fig. 4, 44; ¶49) mounted to the underside of the packaging substrate and within a mountable area defined by the at least two rows of mounting features and the at least one side edge on the underside of the packaging substrate without the row of mounting features.
 	Nguyen discloses a cross section of at least two rows on opposing side edges of a substrate. Nguyen is silent on such that at least one side edge on the underside of the packaging substrate is without a row of mounting features.
Kwon discloses a package substrate where a grid array pattern (Fig. 1C, 11-14; ¶56) has at least one side edge on a substrate without a row of mounting features.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the pattern of Kwon for achieving optimal bonding strength while leaving space to mount other devices on the substrate and matching a bonding pattern to another component. 
 	Regarding claim 2, Nguyen in view of Kwon discloses the packaged module of claim 1 wherein the grid array is a ball grid array. (Figs. 4, balls 42; ¶49 Nguyen)
Regarding claim 3, Nguyen in view of Kwon discloses the packaged module of claim 2 wherein the mounting features include solder balls. (Fig. 4, 42; ¶49 Nguyen) 
  	Regarding claim 6, Nguyen in view of Kwon discloses the packaged module of claim 1 wherein the at least two rows of mounting features (Figs. 4, balls 42; ¶49 Nguyen) include two opposing rows along the two opposing side edges of the packaging substrate. (Fig. 4, 12; ¶49 Nguyen)
 	Regarding claim 7, Nguyen in view of Kwon discloses the packaged module of claim 6 wherein the at least one side edge of the packaging substrate without mounting features (Figs. 4, balls 42; ¶49 Nguyen) includes either or both of the other two opposing side edges of the packaging substrate.
Regarding claim 8, Nguyen in view of Kwon discloses the packaged module of claim 1 wherein the at least two rows of mounting features (Fig. 1B, 11; ¶49 Kwon) include two adjacent rows along the corresponding adjacent side edges of the packaging substrate.
This is interpreted as forming an L-pattern. Kwon’s block 11 discloses a row of three mounting features extending in the R direction and an adjacent row extending in the B direction.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the pattern of Kwon for achieving optimal bonding strength while leaving space to mount other devices on the substrate and matching a bonding pattern to another component. 
  	Regarding claim 10, Nguyen in view of Kwon discloses the packaged module of claim 1 wherein the radio-frequency circuit (Fig. 4, 46; ¶49 Nguyen) is configured to support one or more low-band cellular frequency ranges. (¶87 Cellular Phone Nguyen)
 	Regarding claim 13, Nguyen in view of Kwon discloses the packaged module of claim 1 wherein the component (Fig. 4, 44; ¶49 Nguyen) mounted to the underside of the packaging substrate (Fig. 4, 12; ¶49 Nguyen) includes a die.
Regarding claim 14, Nguyen discloses a method for fabricating a packaged module, the method comprising: providing or forming a packaging substrate (Fig. 4, 12; ¶49) having side edges between an upper side and an underside; mounting a semiconductor die (Fig. 4, 46; ¶49) on the upper side of the packaging substrate, the semiconductor die including a radio-frequency circuit(¶49); forming an overmold (Fig. 4, 18; ¶49) on the upper side of the packaging substrate to encapsulate the semiconductor die; implementing a conformal conductive layer (Fig. 4, 32; ¶49) to cover the overmold and be electrically connected to a ground plane (Fig. 4, 104; ¶56) within the packaging substrate to provide shielding for the radio-frequency circuit; forming a grid array (Figs. 4, balls 42; ¶49,65) on the underside of the packaging substrate, such that the grid array includes a plurality of mounting features (Figs. 4, balls 42; ¶49,65) arranged in at least two rows, each row along the respective side edge of the packaging substrate,…; and mounting a component (Fig. 4, 44; ¶49) to the underside of the packaging substrate and within a mountable area defined by the at least two rows of mounting features and the at least one side edge of the packaging substrate without the row of mounting features.
Nguyen discloses a cross section of at least two rows on opposing side edges of a substrate. Nguyen is silent on such that at least one side edge on the underside of the packaging substrate is without a row of mounting features.
Kwon discloses a package substrate where a grid array pattern (Fig. 1C, 11-14; ¶56) has at least one side edge on a substrate without a row of mounting features.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the pattern of Kwon for achieving optimal bonding strength while leaving space to mount other devices on the substrate and matching a bonding pattern to another component. 
Regarding claim 15, Nguyen in view of Kwon discloses the method of claim 14 wherein forming of the grid array includes forming a ball grid array. (Figs. 4, balls 42; ¶49 Nguyen) 

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US20180076148 A1; Nguyen) in view of Kwon et al. (US 20130043584 A1; Kwon), and further in view of Chuang et al. (US 20130026622 A1; Chuang).
Regarding claim 4, Nguyen in view of Kwon discloses the packaged module of claim 1 but is silent on wherein the mounting features include conductive pillars. 
Chuang discloses utilizing under bump technology for mounting features which includes conductive pillars (Fig. 7, 26; ¶26). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use UBM for mounting features because Under bump metallization (or UBM) is an advanced packaging process that improves package reliability
 	Regarding claim 5, Nguyen in view of Kwon and Chuang discloses the packaged module of claim 4 wherein the conductive pillars include conductive columns or conductive posts. (Fig. 7, 26; ¶26 Chuang)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use UBM for mounting features because Under bump metallization (or UBM) is an advanced packaging process that improves package reliability
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816